significant index no department of the treasury washington d c enue service tax_exempt_and_government_entities_division aug t - p2ra-t in re company the letter constitutes notice that with respect to the above-named defined benefit pension plans your request for waivers of the tax the internal_revenue_service has proposed to impose under sec_4971 of the internal_revenue_code with respect to the accumulated funding deficiencies for the through plan years has been denied the information furnished indicates that the company has had net losses and been ina position of negative net_worth since furthermore ve have been informed that the company has now ceased operations and shuttered their manufacturing facilities your authorized representative was informed by telephone call of date that we were not willing to give unconditional waivers of the sec_4971 taxes because no steps had been taken to either rectify the funding deficiencies of the plans or to terminate the plans your authorized representative was also on date offered a conference of right such conference to be scheduled within days subsequently we were informed that the company had ceased operations and shuttered its doors on date your authorized representative was informed by telephone call that because the company had not responded to our communication of date and because the company had ceased operations we would at the company's direction either issue a ruling denying the request or permit the company to withdraw the request your authorized representative was then informed by letter of date that because the company had not responded to our communications of date and date that absent any communication from the company by date a final denial of the company’s request for waivers of the sec_4971 taxes would be issued accordingly the request for waivers is denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions on this ruling letter please contact sincerely carol d gold director employee_plans
